ABOUSSIE, Justice,
concurring.
I concur in the Court’s opinion and result because none of the creative complaints lodged by the appellant constitute reversible error.
The Legislature enacted the “determinate sentencing” statute in an effort to address the admittedly frustrating and difficult problem of dealing with the violent juvenile offender. The statute may be employed in deciding the proper disposition of those juveniles who commit the most serious offenses against other persons. Tex. Fam.Code Ann. § 53.045 (Supp.1990). The potential violence involved in this conduct cannot be underestimated, and the seriousness of the offenses involved should not be minimized.
Nevertheless, under the statute, even a ten-year-old child who engages in certain delinquent conduct may be committed to the Texas Youth Commission and transferred to the Texas Department of Criminal Justice for a total of thirty years. By this plan, the State necessarily pledges to commit substantial financial resources for incarceration rather than rehabilitation. To an extent, the law concedes that a child’s course of life can be irreversibly determined at this early age, acknowledges the futility of efforts to redirect that course, even though the child remains under the State’s care and control, and emphasizes the need to punish undesirable conduct.
One purpose of Title 3 of the Texas Family Code is, of course, the protection of the community. In addition, however, its stated purpose is the protection and care of children and the removal of the taint of criminality from the juvenile offender, substituting treatment, training, and rehabilitation for punishment. Tex.Fam.Code Ann. § 51.01 (1986).
In our role as an appellate court, we are not called upon to question the wisdom of the Legislature’s decision in matters of policy or to evaluate the merits of the system it selects. Even so, we may trust that the State will invest its financial resources in human potential through programs of prevention and treatment for our youth, thereby encouraging and enabling even those juveniles who deviate from acceptable behavior eventually to lead productive lives as contributing members of their communities.